        Case 6:18-cv-00080-ADA Document 151 Filed 01/12/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 MATCH GROUP, LLC               §
                                §
                                §
       Plaintiff,               §
                                §
 v.                             §
                                §
 BUMBLE TRADING INC., BUMBLE    §
 HOLDING, LTD., BADOO TRADING   §                      No. 6:18-cv-00080-ADA
 LIMITED, MAGIC LAB CO.,        §
 WORLDWIDE VISION LIMITED,      §
 BADOO LIMITED, BADOO           §                      JURY TRIAL DEMANDED
 SOFTWARE LIMITED, and BADOO    §
 TECHNOLOGIES LIMITED,          §
                                §
       Defendants.              §
                                §
 BUMBLE TRADING INC. and BUMBLE §
 HOLDING, LTD.,                 §
                                §
         Cross-Plaintiffs,      §
 v.                             §
                                §
 MATCH GROUP, LLC and           §
 IAC/INTERACTIVECORP,           §
                                §
         Cross-Defendants.      §
                                §

                    ORDER MODIFYING THE SCHEDULING ORDER

The Court ORDERS that the Scheduling Order [Dkt. 44], as previously modified on December
21, 2018 [Dkt. 48] and February 22, 2019 [Dkt. 56], is further modified as follows:

 Date                  Item
 January 14, 2020      Deadline to raise any search term objections with the Court for the
                       selected custodians of Chris Kim, Gary Swidler, or Joey Levin
 January 17, 2020      Deadline to raise any search term objections with the Court.
 January 17, 2020      Deadline to have deposition dates confirmed within the fact
                       discovery period for all party witnesses, including all rule 30(b)(1)


                                              1
         Case 6:18-cv-00080-ADA Document 151 Filed 01/12/20 Page 2 of 2




 Date                    Item
                         witnesses and 30(b)(6) designees, except for Whitney Wolfe Herd,
                         whose deposition will be scheduled later.
 January 24, 2020        Deadline to complete non-ESI document productions.
 January 31, 2020        Deadline to complete ESI productions, except that for depositions
                         scheduled before February 5, 2020, ESI productions for those
                         deponents (if they are ESI custodians) will be completed 5 days
                         prior to the deposition.
 February 14, 2020       Deadline to complete fact depositions outside of the United States.
 February 21, 2020       Deadline to complete fact depositions within the United States,
                         except for Whitney Wolfe Herd, whose deposition will be conducted
                         later at a mutually convenient date.
 February 28, 2020       Opening expert reports.

The parties will not serve any more written discovery requests on each other. Additionally, the
trial date and all other deadlines are unaffected by this motion.




                    12th
        SIGNED this ________          January
                             day of __________________, 2020.




                                     ___________________________________________
                                     ALAN D. ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE




                                                2
